Title: From Alexander Hamilton to Tench Coxe, 24 December 1789
From: Hamilton, Alexander
To: Coxe, Tench


New York, December 24th, 1789.
Dear Sir,
Your obliging favours of the 30th of November, and 16th instant, with the communications accompanying them, have been duly received.

Accept my best acknowledgments for the attention you have paid to my request; and believe that I mean not a mere compliment, when I say that your compliance with it has procured me much useful information, and many valuable observations.
I have not leisure to add more, than that I am, with sincere esteem and regard, dear sir, your obedient servant,
A. Hamilton.
Tench Coxe, Esq.
